The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13, and therefore dependent Claims 14 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6 and 13 recite the limitation "the at least one battery pack".  There is insufficient antecedent basis for this limitation in the claims.  In this case, no claimed orientation exists that allows the "rear” to be clearly interpreted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Krane et al. US 2017/0311551 (hereafter von Krane et al.).

Regarding Claim 1, von Krane et al. anticipates:
1. A blower (blower apparatus 1) configured to be held or worn in a predetermined posture by a user (backpack power tool, Paragraph [0047]), the blower comprising: 
a volute case (blower spiral 9) defining a suction port (inlet 15), a volute chamber (cavity inside blower spiral 9, Figure 3), and a discharge port (discharge from blower spiral 9 into blower tube 10, Figure 1); 
an impeller (blower wheel 14) rotatably supported within the volute chamber (Paragraph [0050]): 
a motor (drive motor 8) connected to the impeller and configured to drive the impeller; and 
an outer case (power tool housing 2) accommodating the suction port of the volute case and the motor (Figure 3), 
wherein 
the outer case comprises an external suction port (intake openings 30 and upper openings 29) and defines an air passage (main passage 25 and intermediate space 24) extending from the external suction port to the suction port of the volute case (Paragraph [0053]), and 
the external suction port is located in the outer case such that the external suction port is directed to be open vertically downward when the blower is held or worn in the predetermined posture (Figures 3 and 5).  

Regarding Claim 2, von Krane et al. anticipates:
2. The blower according to claim 1, wherein 
the suction port (inlet 15) of the volute case (blower spiral 9) is directed to be open horizontally when the blower (blower apparatus 1) is held or worn in the predetermined posture (Figure 3).  

Regarding Claim 3, von Krane et al. anticipates:
3. The blower according to claim 1, wherein 
the outer case (power tool housing 2) comprises a bottom portion (bottom plate 5) facing a ground when the blower is held or worn in the predetermined posture (Figure 3), and 
the external suction port (intake openings 30) is located at the bottom portion of the outer case (Figure 3).  

Regarding Claim 4, von Krane et al. anticipates:
4. The blower according to claim 3, wherein 
the bottom portion (bottom plate 5) of the outer case (power tool housing 2) comprises a ground contact face (annular surfaces around fastening screw 59 best shown in Figure 5.  As shown in Figures 3 and 4, these annular surfaces create an air gap under the device when set on the ground) configured to contact the ground when the user places the blower on the ground (Figures 3 and 5), and
at least a part of the external suction port (intake openings 30) is located at a position different from the ground contact face (offset surfaces as best shown in Figures 3 and 4).  

Regarding Claim 8, von Krane et al. anticipates:
8. The blower according to claim 1, wherein 
the blower (blower apparatus 1) is a backpack blower (backpack power tool, Paragraph [0047]) configured to be worn in the predetermined posture on a back of the user (Figure 3).  

Regarding Claim 11, von Krane et al. anticipates:
11. The blower according to claim 2, wherein 
the outer case (power tool housing 2) comprises a bottom portion (bottom plate 5) facing a ground when the blower is in the predetermined posture (Figure 3), and 
the external suction port (intake openings 30) is located at the bottom portion of the outer case (Figure 3).  

Regarding Claim 12, von Krane et al. anticipates:
12. The blower according to claim 11, wherein 
the bottom portion (bottom plate 5) of the outer case (power tool housing 2) comprises a ground contact face (annular surfaces around fastening screw 59 best shown in Figure 5.  As shown in Figures 3 and 4, these annular surfaces create an air gap under the device when set on the ground) configured to contact the ground when the user places the blower on the ground (Figures 3 and 5), and
at least a part of the external suction port (intake openings 30) is located at a position different from the ground contact face (offset surfaces as best shown in Figures 3 and 4).  

Regarding Claim 16, von Krane et al. anticipates:
16. A backpack blower (blower apparatus 1 - backpack power tool, Paragraph [0047]) configured to be worn in a predetermined posture on a back of a user, the backpack blower comprising: 
a volute case (blower spiral 9) defining a suction port (inlet 15), a volute chamber (cavity inside blower spiral 9, Figure 3), and a discharge port (discharge from blower spiral 9 into blower tube 10, Figure 1); 
an impeller (blower wheel 14) rotatably supported within the volute chamber (Paragraph [0050]): 
a motor (drive motor 8) connected to the impeller and configured to drive the impeller and 
an outer case (power tool housing 2) accommodating the suction port of the volute case and the motor (Figure 3), 
wherein 
the outer case comprises an external suction port (intake openings 30 and upper openings 29) and defines an air passage (main passage 25 and intermediate space 24) extending from the external suction port to the suction port of the volute case (Paragraph [0053]), and 
the external suction port is located in the outer case such that the external suction port is directed to be open vertically downward when the backpack blower is worn in the predetermined posture on the back of the user (Figures 3 and 5).
  
Regarding Claim 17, von Krane et al. anticipates:
17. The backpack blower according to claim 16. the suction port (inlet 15) of the volute case (blower spiral 9) is directed to be open horizontally when the backpack blower (blower apparatus 1) is worn in the predetermined posture on the back of the user (Figure 3).  

Regarding Claim 18, von Krane et al. anticipates:
18. The backpack blower according to claim 17, the outer case (power tool housing 2) comprises a bottom portion (bottom plate 5) facing a ground when the backpack blower is worn in the predetermined posture on the back of the user (Figure 3), and 
the external suction port (intake openings 30) is located at the bottom portion of the outer case (Figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over von Krane et al. US 2017/0311551 (hereafter von Krane et al.).

Regarding Claim 10, von Krane et al. teaches:
10. The blower according to claim 1, wherein
an amount of air passing through the external suction port (intake openings 30 and upper openings 29) of the outer case (power tool housing 2) is not less than 95 percent (see discussion below) of an amount of air passing through the suction port (inlet 15) of the volute case (blower spiral 9).  

von Krane et al. teaches a backpack blower apparatus as shown in Figure 3 that includes two intake openings 30 and 29 that serve as external suction ports that allow air to flow into power tool housing 2 and then into the inlet 15 suction port of the blower spiral 9.    von Krane et al. does not teach that not less than 95 percent of the air that enters through the external suction ports passes through the suction port.  However, it would have been obvious to one with ordinary skill in the art at the time of the invention that, in the von Krane et al. device, the blower will be creating a negative suction pressure within the housing and will draw all of its air from within the housing.  Therefore, with the arrangement shown in Figure 3, it would have been obvious to expect that 100 percent of the air that enters the housing through the external suction ports will be drawn by the negative suction pressure into the suction port and therefore the claimed 95% requirement would be met since the primary purpose of the two intake openings 30 and 29 are to supply air to the inlet 15 of the blower 16.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over von Krane et al. US 2017/0311551 (hereafter von Krane et al.) in view of Conrad et al. US 2016/0108924 (hereafter Conrad et al.).

 Regarding Claim 5, von Krane et al. teaches:
5. The blower according to claim 1. further comprising: 
at least one battery pack configured to supply electric power to the motor, 
wherein at least a part of the air passage extends along the at least one battery pack (see discussion below).
  
von Krane et al. teaches a backpack blower apparatus 1 that is powered by an internal combustion drive motor 8.  von Krane et al. does not teach a battery pack supply electric power to the motor.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to select a battery power source in lieu of gasoline power with the motivation to reduce atmospheric emissions and noise.  The Conrad et al. reference teaches a backpack blower 10 that includes at least one battery pack (battery pack 64) configured to supply electric power to the motor (motor 34) with the motivation to reduce noise.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the internal combustion drive motor of von Krane et al. to be an electric motor powered by at least one battery pack as taught by Conrad et al. with the motivation, taught by Conrad et al., to reduce noise.  That being said, Conrad et al. also teaches as best shown in Figure 9 the location of air passages (openings 52b and 60 with airflow depicted by arrows 63) that extend along the at least one battery pack (battery pack 64) which has a beneficial cooling effect, Paragraph [0024]).  It would have been obvious to modify the von Krane et al. device to further include the air passages located on multiple sides of the battery as taught by Conrad et al. with the motivation to improve cooling of the batteries as they are consumed. 

Regarding Claim 6, von Krane et al. teaches:
6. The blower according to claim 1. Wherein
the external suction port (intake openings 30 and upper openings 29) comprises a first external suction port (intake openings 30) and a second external suction port (upper openings 29), 
the air passage (main passage 25 and intermediate space 24) comprises a first air passage (main passage 25) extending from the first external suction port and a second air passage (intermediate space 24) extending from the second external suction port, and 
the at least one battery pack is located between the first air passage and the second air passage (see discussion below).  

von Krane et al. teaches a backpack blower apparatus 1 that is powered by an internal combustion drive motor 8.  von Krane et al. does not teach a battery pack supply electric power to the motor.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to select a battery power source in lieu of gasoline power with the motivation to reduce atmospheric emissions and noise.  The Conrad et al. reference teaches a backpack blower 10 that includes at least one battery pack (battery pack 64) configured to supply electric power to the motor (motor 34) with the motivation to reduce noise.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the internal combustion drive motor of von Krane et al. to be an electric motor powered by at least one battery pack as taught by Conrad et al. with the motivation, taught by Conrad et al., to reduce noise.  That being said, Conrad et al. also teaches as best shown in Figure 9 the location of air passages (openings 52b and 60 with airflow depicted by arrows 63) that extend along the at least one battery pack (battery pack 64) which has a beneficial cooling effect, Paragraph [0024]).  It would have been obvious to modify the von Krane et al. device to further include a first air passage (through openings 60) and second air passage (through openings 52b) with the battery located therebetween as shown in Figure 9 by Conrad et al. with the motivation to improve cooling of the batteries as they are consumed.

Regarding Claim 7, von Krane et al. teaches:
7. The blower according to claim 1, further comprising: 
a motor controller configured to control electric power to be supplied to the motor, 
wherein at least a part of the motor controller is exposed to the air passage (see discussion below).  

von Krane et al. teaches a backpack blower apparatus 1 that is powered by an internal combustion drive motor 8.  von Krane et al. does not teach a battery pack supply electric power to the motor.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to select a battery power source in lieu of gasoline power with the motivation to reduce atmospheric emissions and noise.  The Conrad et al. reference teaches a backpack blower 10 that includes at least one battery pack (battery pack 64) and a controller 74 configured to supply electric power to the motor (motor 34) with the motivation to reduce noise.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the internal combustion drive motor of von Krane et al. to be an electric motor powered by a controller and at least one battery pack as taught by Conrad et al. with the motivation, taught by Conrad et al., to reduce noise.  That being said, Conrad et al. also teaches as best shown in Figure 9 the location of air passages (openings 52b and 60 with airflow depicted by arrows 63) that extend along the at least one battery pack (battery pack 64) which has a beneficial cooling effect, Paragraph [0024]).  It would have been obvious to modify the von Krane et al. device to further include a first air passage (through openings 60) and second air passage (through openings 52b) with the battery located therebetween as shown in Figure 9 by Conrad et al. with the motivation to improve cooling of the batteries as they are consumed.  That being said, Conrad et al. also teaches as best shown in Figure 9 the location of a motor controller 74 that is exposed to air passages (openings 52b and 60 with airflow depicted by arrows 63) which has a beneficial cooling effect.  It would have been obvious to modify the von Krane et al. device to further include a first air passage (through openings 60) and second air passage (through openings 52b) with the battery located therebetween as shown in Figure 9 by Conrad et al. with the motivation to improve cooling of the motor controller as it operates. 

Regarding Claim 13, von Krane et al. teaches:
13. The blower according to claim 1, wherein 
the external suction port (intake openings 30 and upper openings 29) comprises a first external suction port (intake openings 30) and a second external suction port (upper openings 29), 
the air passage (main passage 25 and intermediate space 24) comprises a first air passage (main passage 25) extending from the first external suction port and a second air passage (intermediate space 24) extending from the second external suction port, 
the at least one battery pack is located between the first air passage and the second air passage, and 
each of the first air passage and the second air passage at least partly extends along the at least one battery pack (see discussion below).  

von Krane et al. teaches a backpack blower apparatus 1 that is powered by an internal combustion drive motor 8.  von Krane et al. does not teach a battery pack supply electric power to the motor.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to select a battery power source in lieu of gasoline power with the motivation to reduce atmospheric emissions and noise.  The Conrad et al. reference teaches a backpack blower 10 that includes at least one battery pack (battery pack 64) and a controller 74 configured to supply electric power to the motor (motor 34) with the motivation to reduce noise.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the internal combustion drive motor of von Krane et al. to be an electric motor powered by a controller and at least one battery pack as taught by Conrad et al. with the motivation, taught by Conrad et al., to reduce noise.  That being said, Conrad et al. also teaches as best shown in Figure 9 the location of air passages (openings 52b and 60 with airflow depicted by arrows 63) that extend along the at least one battery pack (battery pack 64) which has a beneficial cooling effect, Paragraph [0024]).  It would have been obvious to modify the von Krane et al. device to further include a first air passage (through openings 60) and second air passage (through openings 52b) that extend along the battery pack as shown in Figure 9 by Conrad et al. with the motivation to improve cooling of the batteries as they are consumed.  

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over von Krane et al. US 2017/0311551 (hereafter von Krane et al.) in view of Conrad et al. US 2016/0108924 (hereafter Conrad et al.) in view of Poole et al. US 2016/0198636 (hereafter Poole et al.).

Regarding Claim 9, von Krane et al. in view of Conrad et al. teaches:
9. The blower according to claim 8, wherein 
when the blower is worn in the predetermined posture by the user, the motor is located between the user and the volute case and the suction port of the volute case is open rearward away from the user (see discussion below).  

von Krane et al. teaches in Figure 3 that when the blower is worn by the user, the motor is rearward of the volute case, and the suction port opens toward rather than rearward away from the user.
Conrad teaches in Figure 9 that when the blower is worn by the user, the motor is between the user and the volute case, however, the suction port opens upward rather than rearward away from the user.
Poole et al. discloses in Figure 5 a backpack blower 100 that when the blower is worn by the user, the motor 138 is between the user and the volute case 118 and the suction port (136) opens rearward away from the user.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the von Krane et al. device to merely move the backpack frame 106 to the other side of the device as taught by Poole et al. with the motivation to move the center of gravity (primarily the motor and batteries) closer to the user as taught by Poole et al.

Regarding Claim 14, von Krane et al. in view of Conrad et al. teaches:
14. The blower according to claim 13, wherein 
the at least one battery pack comprises a first battery pack and a second battery pack (see discussion below), 
the first air passage at least partly extends along the first battery pack, and 
the second air passage at least partly extends along the second battery pack.  

As previously presented in Claim 13, the combined device discloses substantially all the claim limitations of Claim 14, however, the combined device discloses a single battery pack 64.  The reference Poole et al. discloses a backpack blower 100 that uses two batteries (batteries 126a and 126b) that provide benefits disclosed in Paragraph [0066] where the batteries operate independently to reduce weight or together to extend runtime.  As seen in Conrad et al. Figure 9, the battery is quite large, therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the depicted battery would be quite heavy.  Therefore, it would have been obvious to form the battery as two separate batteries, as taught by Poole et al. with the motivation to reduce weight in operating scenarios where that would be beneficial.  That being said, it would be obvious that the first and second air passages would extend along both batteries located in roughly the same location as that shown in Figure 9.
 
Regarding Claim 15, von Krane et al. in view of Conrad et al. teaches:
15. The blower according to claim 14, further comprising: 
a motor controller configured to control electric power to be supplied to the motor, 
wherein at least a part of the motor controller is exposed to the air passage (see discussion below).  

As previously presented in Claims 13 and 14, the combined device discloses substantially all the claim limitations of Claim 15, including a controller 74 that is exposed to the air passages as previously discussed in the Claim 7 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of backpack style blowers.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MARC CARLSON/Primary Examiner, Art Unit 3723